In a coram, nobis proceeding, defendant appeals (1) from an order of the Supreme Court, Queens County, dated February 6, 1970, which denied the application, and, (2) as limited by his brief, from so much of a further order of the same court dated February 19, 1970 as, on reargument, adhered to the original decision. Appeal from order dated February 6, 1970 dismissed as academic. That order was superseded by the order of February 19, 1970, which granted reargument. Order dated February 19, 1970 affirmed insofar as appealed from (People v. Scott, 10 N Y 2d 380; People v. Vance, 7 A D 2d 661). Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.